In an action for a divorce and ancillary relief, the plaintiff appeals, by permission, from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated January 20, 2000, which found him in contempt of court for willful failure to pay $34,000 pursuant to a prior order of the same court, dated January 30, 1998.
Ordered that the order is reversed, on the law, without costs or disbursements, and the contempt adjudication is vacated.
The contempt adjudication must be vacated because the appellant did not receive prior notice of the proceeding (see, Judiciary Law § 756; Michael N.G. v Elsa R., 233 AD2d 264). Further, there is no indication in the record that another means of enforcement less drastic than incarceration for contempt would be ineffectual (see, Gadomski v Gadomski, 256 AD2d 675; Snow v Snow, 209 AD2d 399).
We note that leave to appeal from a purported order of the same court, also dated January 20, 2000, was denied by decision and order on motion of this Court dated January 31, 2000. Therefore, that order is not properly before this Court.
The appellant’s remaining contention need not be addressed in light of our determination. Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.